DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: The “Related Applications”   
Information needs to be updated to include the status of the parent application such as that it is now allowed and the Patent Number.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Avalos-Dessner et al (hereinafter Avalos) (US 2009/0247047 Al). 

Regarding Claim 1, Avalos discloses a brassiere (Fig 1, 100), comprising a first wing and a second wing 

(Fig 1, 120; para 0017, wherein the brassiere as disclosed by Avalos has more Application/Control 

Number: 13/839,566 Art Unit: 3765 Page 11 than one strap that connects to the two breast receiving 

cups), each wing including a first end (See Avalos Annotated Figure 1) and a second end (See Avalos 

Annotated Figure 1 Below); a closure (para 0002, and 0017, which discloses the use of a hook and eye 

fastener system with a component on each body strap) including a first closure portion provided on the 

first end of the first wing, and a second closure portion provided on the first end of the second wing; a 

pair of cups (Fig 1, 110), a first cup connected to the second end of the first wing (See Avalos Annotated 

Figure 1), and a second cup connected to the second end of the second wing (See Avalos Annotated 

Figure 1); each cup including an inner contour (See Avalos Annotated Figure 6 Below) shaped with an 

inner apex (See Avalos Annotated Figure 6) substantially matching a breast to receive the breast in a 

natural bust point position, and an outer contour (See Avalos Annotated Figure 6) having a size larger 

than the inner contour and shaped with an outer apex (See Avalos Annotated Figure 6) spaced medially 

from the respective inner apex. As shown in Figure 6, the inner contour of the bra cup would be clearly 

be smaller in size than the outer contour. Avalos goes on to disclose a filling material (Fig 6, 113) 

provided between the inner contour and the outer contour; a gore (Fig 1, 140) connected to each of the 

first cup and the second cup (As shown in Figure 1), between the first cup and the second cup; and a pair 

of straps (Fig 1, 130; para 0017) including a first strap connected to the first cup and the first wing, and a 

second strap connected to the second cup and the second wing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732